Citation Nr: 0813169	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  02-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to effective dates earlier than August 17, 1999 
for the grants of service connection for retention cysts of 
both external canals, cervical spine strain with degenerative 
disc disease, lumbosacral strain with spondylolysis and 
spondylolisthesis and osteoarthritis of the thoracic spine, 
impingement of the right shoulder, and anesthesia of the 
lower lip and chin secondary to injury of the 5th cranial 
nerve with status post mandibular surgery.  

(The issue of entitlement to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $2,370.00 for a dependant will be the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971 and from April 1980 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO, in pertinent 
part, granted service connection for the following 
disabilities:  retention cysts of both external canals (0%, 
from August 17, 1999, cervical spine strain with degenerative 
disc disease (10%, from August 17, 1999), lumbosacral strain 
with spondylolysis and spondylolisthesis and osteoarthritis 
of the thoracic spine (20%, from August 17, 1999), 
impingement of the right shoulder (10%, from August 17, 
1999), and anesthesia of the lower lip and chin secondary to 
injury of the 5th cranial nerve with status post mandibular 
surgery (10%, from August 17, 1999).  After receiving notice 
of the July 2000 rating action, the veteran perfected a 
timely appeal with respect to the effective date assigned to 
these grants of service connection.  


FINDINGS OF FACT

1.  In July 2000, the RO granted service connection for 
retention cysts of both external canals (0%, from August 17, 
1999, cervical spine strain with degenerative disc disease 
(10%, from August 17, 1999), lumbosacral strain with 
spondylolysis and spondylolisthesis and osteoarthritis of the 
thoracic spine (20%, from August 17, 1999), impingement of 
the right shoulder (10%, from August 17, 1999), and 
anesthesia of the lower lip and chin secondary to injury of 
the 5th cranial nerve with status post mandibular surgery 
(10%, from August 17, 1999).  

2.  Following receipt of notification of the July 2000 
decision, the veteran perfected a timely appeal with respect 
to the effective dates assigned to the grants of service 
connection for his bilateral ear, spine (cervical, lumbar, 
and thoracic), right shoulder, and lower lip/chin 
disabilities.  

3.  At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in February 2008, the veteran 
withdrew from appellate review his earlier effective date 
claims.  


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of a Substantive 
Appeal with respect to the claims for effective dates earlier 
than August 17, 1999 for the grants of service connection for 
retention cysts of both external canals, cervical spine 
strain with degenerative disc disease, lumbosacral strain 
with spondylolysis and spondylolisthesis and osteoarthritis 
of the thoracic spine, impingement of the right shoulder, and 
anesthesia of the lower lip and chin secondary to injury of 
the 5th cranial nerve with status post mandibular surgery 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

In July 2000 in the present case, the RO the RO granted 
service connection for retention cysts of both external 
canals (0%, from August 17, 1999), cervical spine strain with 
degenerative disc disease (10%, from August 17, 1999), 
lumbosacral strain with spondylolysis and spondylolisthesis 
and osteoarthritis of the thoracic spine (20%, from 
August 17, 1999), impingement of the right shoulder (10%, 
from August 17, 1999), and anesthesia of the lower lip and 
chin secondary to injury of the 5th cranial nerve with status 
post mandibular surgery (10%, from August 17, 1999).  After 
receiving notice of that determination, the veteran perfected 
a timely appeal with respect to the effective dates assigned 
to the grants of service connection for his bilateral ear, 
spine (cervical, lumbar, and thoracic), right shoulder, and 
lower lip/chin disabilities.  At the February 2008 personal 
hearing, the veteran withdrew from appellate review his 
earlier effective date claims.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his earlier 
effective date claims is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2007).  The Board 
does not have jurisdiction over these withdrawn issues and, 
as such, must dismiss the appeal of these claims.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2007).  


ORDER

The claims for effective dates earlier than August 17, 1999 
for the grants of service connection for retention cysts of 
both external canals, cervical spine strain with degenerative 
disc disease, lumbosacral strain with spondylolysis and 
spondylolisthesis and osteoarthritis of the thoracic spine, 
impingement of the right 


shoulder, and anesthesia of the lower lip and chin secondary 
to injury of the 5th cranial nerve with status post 
mandibular surgery are dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


